DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it does not include anything which is new in the art. Correction is required. See MPEP § 608.01(b).
Drawings
The replacement drawings were received on 08/12/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the data” in the last line. There is insufficient antecedent basis for this limitation in the claims.
Claim 3 recites the limitation “during the first and second time periods sampling and reporting occurs simultaneously.” This contradicts claim 2, which recites “reporting results after 
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leigh et al (US 20150261375 A1).
The applied reference has a common assignee and two common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained 
As recited in independent claim 1, Leigh et al show a method (see Fig. 10 and its description in the text) of identifying touch in a touch sensitive device that samples during first and second time periods (T1 and T2), the method comprising during the first time period T1, simultaneously transmitting (“signals are transmitted on the rows, and received on the columns during a first time slice T1” [0147]) each of a first plurality of orthogonal signals (A, B, and C) on each of an A set of conductors (see rows in Fig. 10); sampling a B frame from a B set of conductors (see columns in Fig. 10); during the second time period T2, simultaneously transmitting (“signals … are transmitted on the columns, and received on the rows during a second time slice T2” [0147]) each of a second plurality of orthogonal signals (D, E, F, and G) on each of the B set of conductors (columns); sampling an A frame from the A set of conductors (rows), and post processing (“frequency analysis technique (e.g., Fourier transform), or by using a filter bank” [0045]) the data (to the extent understood) corresponding to the A and the B frame (“each of the orthogonal signals transmitted on the rows can be received and measured by the receiver/signal processor for a column, and each of the orthogonal signals transmitted on the columns can be received and measured by the receiver/signal processor for a row” [0138], emphasis added) to identify touch (“To identify the rows and columns that are being 
As recited in claim 2, Leigh et al shows reporting results (“both the row and the column must receive the other's transmitted signal in order for the device to report a touch at the intersection of the row and column” [0136]) after the step of post processing (this timing is necessarily present in the method of Leigh et al insofar as reporting results is impossible prior to the generation of said results by post processing).
As recited in independent claims 6 and 7, Leigh et al show a touch sensitive device that samples during first and second time periods comprising A set of conductors (see rows in Fig. 10) adapted to have a first plurality of orthogonal signals (A, B, and C) simultaneously transmitted (“signals are transmitted on the rows … during a first time slice T1” [0147]) on each of the A set of conductors (see rows in Fig. 10) during the first time period T1, and have sampled (“signals … are … received on the rows during a second time slice T2” [0147]) an A frame from the A set of conductors (see rows in Fig. 10) during the second time period T2; B set of conductors (see columns in Fig. 10) adapted to have a second plurality of orthogonal signals (D, E, F, and G) simultaneously transmitted (“signals … are transmitted on the columns … during a second time slice T2” [0147]) on each of the B set of conductors (see columns in Fig. 10) during the second time period T2, and have sampled (“signals are … received on the columns during a first time slice T1” [0147]) a B frame from the B set of conductors (see columns in Fig. 10) during the first time period T1; and processing system (“a signal processor analyzes the signal to determine which, if any, frequencies on the list appear. … the identification can be supported … by using a filter bank” [0045]) adapted to create data corresponding to the A frame (insofar as signals received on the rows during time T2 may be arbitrarily named A frame); create data 
As recited in independent claim 6, in addition to the above teaching, Leigh et al further show frequency orthogonal signals (“frequencies are selected to provide sufficient spacing between them such that they can be easily distinguished from each other in the receiver” [0042]; “a "comb" of frequencies, where the spacing between adjacent frequencies is constant, and the highest frequency is less than twice the lowest, will meet these criteria” [0043]; see also orthogonal frequencies listed in [0148]-[0154]).
Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobel et al (US 20110115742 A1).
As recited in independent claim 1, Sobel et al show a method (see Fig. 18 and its description in the text) of identifying touch in a touch sensitive device that samples during first and second time periods (Time1 and Time2), the method comprising: during the first time period (Time1), simultaneously transmitting (“With the embodiment of FIG. 18, every other row and column are energized with a TX signal during each time interval” [0100]) each of a first plurality of orthogonal signals (“With the embodiment of FIG. 18, some or all of the TX signals may be orthogonal to one another to reduce unintended signal receipt” [0100]) on each of an A set of conductors (see conductors having a waveform listed at Time1 in Fig. 18); sampling a B frame from a B set of conductors (see conductors having an RX listed at Time1 in Fig. 18); during the second time period (Time2), simultaneously transmitting (“With the embodiment of FIG. 18, every other row and column are energized with a TX signal during each time interval” [0100]) 
As recited in claim 2, Sobel et al show reporting results after the step of post processing (“Data captured by the touch pads … may be partially processed and transmitted to the game console 102” [0035]).
As recited in independent claim 7, Sobel et al show a touch sensitive device that samples during first and second time periods comprising A set of conductors (see conductors with waveforms listed at Time1 and RX listed at Time2 in Fig. 18) adapted to have a first plurality of orthogonal signals simultaneously transmitted (“With the embodiment of FIG. 18, every other row and column are energized with a TX signal during … T1” [0100]) on each of the A set of conductors (see conductors with waveforms listed at Time1 and RX listed at Time2 in Fig. 18) during the first time period Time1 (see Fig. 18 and its description at [0100]), and have sampled (“during each time interval … T2 … RX signals at the non-energized rows and columns are measured” [0100]) an A frame from the A set of conductors during the second time period Time2 (see Fig. 18 and its description at [0100]); B set of conductors (see conductors with RX listed at Time1 and waveforms listed at Time2 in Fig. 18) adapted to have a second plurality of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobel et al (US 20110115742 A1).
Sobel et al show a device as described above.
Regarding independent claim 6: See teachings above for claim 7.
As recited in independent claim 6, in addition to the above teachings, Sobel et al are silent regarding whether said signals are frequency orthogonal.
Official notice is taken of the fact that frequency orthogonal signals were known in the art before the effective filing date.
Moreover, the Examiner finds that frequency orthogonal signals were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited signals in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to use frequency orthogonal signals as the orthogonal signals of Sobel et al so as to substitute known equivalents as was known in the art prior to the effective filing date. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the drawings have been considered and are persuasive. The replacement drawing sheet filed 08/12/2020 has been entered, and all objections to the drawings have been withdrawn.
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627


/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
03/09/2022